Smith, J. (dissenting):
I agree to the interpretation given to the so-called Steinberg Act (Laws of 1923, chap. 809, amdg. Election Law of 1922, § 166) by Mr. Justice McAvoy. The Constitution (Art. 2, § 1, as amd. in 1921) provides that suitable laws shall be passed by the Legislature to enforce this provision. In my judgment, the statute does not contain suitable provisions, while leaving to the Board of Regents the power to determine what opportunity shall be given to the voter to procure the certificate of said Board. I, therefore, dissent.
Order reversed and motion granted.